943 A.2d 472 (2008)
285 Conn. 914
Geraldine D. LYON
v.
Virginia JONES et al.
Supreme Court of Connecticut.
Decided January 23, 2008.
Norman A. Pattis, Bethany, in support of the petition.
Margaret Q. Chapple and Joseph A. Jordano, assistant attorney generals, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 104 Conn.App. 547, 935 A.2d 201 (2007), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the plaintiff was required to obtain an authorization from either the claims commissioner or the General Assembly in order to pursue her claims under General Statutes § 46a-60 (a)(1) pursuant to General Statutes §§ 4-141 through 4-165?
"2. Did the Appellate Court properly conclude that General Statutes § 46a-99 does not constitute a waiver of the state's immunity for suits in damages?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
*473 The Supreme Court docket number is SC 18096.